DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121
          I.       Claims 1-5, 10-14, drawn to a method for transmitting a security signal, performed by a first communication node in a communication system, the method comprising: estimating a radio channel between the first communication node and a second communication node; classifying all subcarriers constituting the radio channel into a first subcarrier group in charge of transmitting a data signal and a second subcarrier group in charge of transmitting a jamming signal, based on channel information of the estimated radio channel; generating at least one data symbol by allocating the data signal to subcarriers of the first subcarrier group; generating at least one jamming symbol by allocating the jamming signal to subcarriers of the second subcarrier group; generating a first control symbol to which a first control signal is mapped, the first control signal including a first reference value used to restore the at least one data symbol at the second communication node; and transmitting the at least one data symbol, the at least one jamming symbol, and the first control symbol to the second communication node, classified in H04K3/42, H04K3/44, H04K3/43.
            II.       Claims 6-9, drawn to a method for receiving a security signal, performed by a first communication node in a communication system, the method comprising: estimating a radio channel between the first communication node and a second communication node: receiving a first control symbol from the second communication node; receiving a plurality of symbols from the second communication node through 54the radio channel; obtaining a first reference value from the first control symbol; classifying all subcarriers constituting the radio channel into a first subcarrier group in charge of transmitting a data signal and a second subcarrier group in charge of transmitting a jamming signal based on the first reference value and channel information of the radio channel; and obtaining the data signal by decoding symbols received through the first subcarrier group among the plurality of symbols, classified in H04W12/04, H04W88/08, H04W76/10.
2.	       Inventions Groups I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I discloses a method for transmitting a security signal, performed by a first communication node in a communication system, the method comprising: estimating a radio channel between the first communication node and a second communication node; classifying all subcarriers constituting the radio channel into a first subcarrier group in charge of transmitting a data signal and a second subcarrier group in charge of transmitting a jamming signal, based on channel information of the estimated radio channel; generating at least one data symbol by allocating the data signal to subcarriers of the first subcarrier group; generating at least one jamming symbol by allocating the jamming signal to subcarriers of the second subcarrier group; generating a first control symbol to which a first control signal is mapped, the first control signal including a first reference value used to restore the at least one data symbol at the second communication node; and transmitting the at least one data symbol, the at least one jamming symbol, and the first control symbol to the second communication node. The subcombination has separate utility such as Group II discloses a method for receiving a security signal, performed by a first communication node in a communication system, the method comprising: estimating a radio channel between the first communication node and a second communication node: receiving a first control symbol from the second communication node; receiving a plurality of symbols from the second communication node through 54the radio channel; obtaining a first reference value from the first control symbol; classifying all subcarriers constituting the radio channel into a first subcarrier group in charge of transmitting a data signal and a second subcarrier group in charge of transmitting a jamming signal based on the first reference value and channel information of the radio channel; and obtaining the data signal by decoding symbols received through the first subcarrier group among the plurality of symbols.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
3.	        Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
4.	       Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
5.	      Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
6.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649